DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koelmel et al. (10,725,722) [Koelmel] in view of Kurma Raju et al. (11,231,757) [Kurma Raju].
Regarding claims 1, 7, and 13-15, Koelmel discloses a co-processor module, the module comprising: an enclosure; a processor assembly contained in the enclosure and including a PCB, a processor, and a USB connector; and one or more magnets extending through a wall of the enclosure and positioned to contact a surface of a second device when the USB connector is connected to the second device (col. 3 line 35 - col. 4 line 15).
Koelmel fails to disclose the co-processor module is for use with a set top box.

It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the module of Koelmel to include the module is for use with a set top box, as suggested by Kurma Raju, for the benefit of  adding additional functionality to a set top box.

Regarding claim 16, Koelmel and Kurma Raju disclose the method of claim 13, wherein the connector is a USB connector (Koelmel, col. 3 lines 57-59).

Claims 2-6, 8-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koelmel and Kurma Raju as applied to claim 1 above, and further in view of Moon et al. (2020/0367383) [Moon].
Regarding claims 2, 7, and 17, Koelmel and Kurma Raju disclose the co-processor module of claims 1 and 13, but fail to explicitly disclose a metal plate positioned between the processor and the one or more magnets and a thermal pad positioned between the processor and the metal plate.
In an analogous art, Moon teaches it was known at the time of effective filing to place thermal padding and a metal plate between heat generating elements external elements within an electronic device for proper heat dissipation (see fig. 2 and paragraph 0042).
It would have been obvious at the time to a person of ordinary skill in the art to modify the co-processor module of Koelmel and Kurma Raju to include a metal plate positioned between the processor and the one or more magnets and a thermal pad positioned between the processor and the metal plate, as suggested by Moon, for the conventional benefit of proper heat dissipation.

Regarding claims 3 and 8-9, Koelmel, Kurma Raju, and Moon disclose the co-processor module of claims 1 and 7, wherein the metal plate is a first metal plate and the thermal pad is a first thermal pad, and further comprising a second thermal pad positioned against the PCB and a second metal plate positioned against the second thermal pad (two thermal pads used, see fig. 2 of Moon, thermal padding 260).

Regarding claim 4, Koelmel, Kurma Raju, and Moon disclose the co-processor module of claim 1, wherein the enclosure comprises a first half and a second half, and wherein the one or more magnets and the USB connector extend through the first half of the enclosure (Koelmel fig. 2, portion of first electronic device for connecting to coupling element 206).

Regarding claims 5 and 11, Koelmel, Kurma Raju, and Moon disclose the co-processor module of claims 4 and 7, wherein the first half includes a planar region surrounding each of the one or more magnets and offset from the first half, each planar region being approximately co-planar with an outward facing surface of the corresponding magnet (see figs. 5-7C of Koelmel, where the magnetic portions of the coupling element and connecting devices are orthogonally oriented relative to the longer sides of the electronic devices).

Regarding claim 6, Koelmel, Kurma Raju, and Moon disclose the co-processor module of claim 4, further comprising a metal plate attached to the first half, wherein the one or more magnets are captured therebetween (disposed along the thin edge of the electronic device, see figs. 8 and 9 of Koelmel).



Regarding claim 12, Koelmel, Kurma Raju, and Moon disclose the co-processor module of claim 7, wherein the connector is a USB connector (Koelmel, col. 3 lines 57-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421